DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of CN ‘395.

Regarding claim 1, Ye teaches a carrier for transporting goods comprising: 
a supporting mechanism comprising at least one entrance and connected to a mobile robot; 
a lifting mechanism comprising a lifting driving member and a bearing part, wherein the lifting driving member is arranged on the supporting mechanism, the bearing part is arranged on the lifting driving member, and the lifting driving member is configured to elevate or lower the bearing part; 
a controller arranged on the supporting mechanism and communicatively connected with each of the lifting driving member, the first detection component, and the mobile robot, respectively, see figures 1-4 and 9-11 and 18.
Ye teaches a first detection component, 36, located in front of the at least one entrance for detecting a position of the goods, but does not teach the sensor is arranged on the bearing part.  CN ‘395 teaches an AGV carrier with a detection component, 9, arranged on a bearing part, see figure 1.  It would have been obvious to one of ordinary skill in the art to combine the detection component of CN ‘395 with the bearing part of the carrier of Ye so that goods can be detected as they are loaded onto the bearing part. 
	
Regarding claim 2., Ye does not teach a second detection component but the CN ‘395 reference does.  The CN ‘395 reference teaches a second detection component, the second detection component comprises a first sensing element and a second sensing element, the first sensing element and the second sensing element are arranged at intervals on the bearing part, the first sensing element is located on a side of the second sensing element away from the entrance, the first sensing element communicates with the controller and feeds back a signal that the first sensing element is in contact with the goods to the controller, the second sensing element communicates with the controller and feeds back a signal that the second sensing element is separated from the goods to the controller, see description.
	It would have been obvious to one of ordinary skill in the art to combine the second detection of the CN ‘395 reference with the carrier of Ye in order to enable the carrier to detect where goods are before they are loaded on the carrier.

Regarding claim 3, Ye does not teach a stopper, as claimed.  The CN ‘395 reference teaches the carrier further comprises a protection mechanism comprising a moving driver and a stopper, wherein the moving driver is arranged on the bearing part and is communicatively connected with the controller, the stopper is arranged on the moving driver and is located on a side of the bearing part facing the entrance, and the stopper is driven to be elevated or lowered by the moving driver, see description.
It would have been obvious to one of ordinary skill in the art to combine the driver and stopper of the CN ‘395 reference in order to detect when goods are properly loaded on the carrier.

Regarding claim 4, Ye teaches the bearing part is a plate and does not teach rollers.  CN ‘395 teaches a carrier with a bearing plate where the bearing part comprises a carrying main body, a conveying driving member, and a plurality of rollers, wherein the plurality of rollers are rotatably carried on the carrying main body and are connected with the conveying driving member, and the conveying driving member is disposed on the carrying main body and drives the plurality of rollers to roll, see description.
	It would have been obvious to one of ordinary skill in the art to replace the plate of Ye with the rollers of CN ‘395 in order to easily transfer goods on and off the carrier.

Regarding claim 5, Ye teaches a plurality of connecting holes are on the supporting mechanism, and the plurality of connecting holes are connected with the mobile robot through fasteners, see figures 9-11.

Regarding claim 8, Ye teaches the supporting mechanism comprises a supporting main body and a plurality of the wheels, the supporting main body is connected to the mobile robot, the plurality of the wheels are installed at a bottom of the supporting main body, see figure 3.

	Regarding claims 10-14 and 17, the claims are rejected as above over Ye in view of CN ‘395.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of CN ‘395 as applied to claim 1 above, and further in view of Kuegle.

Regarding claim 9, Ye does not teach an emergency stop button, but Kuegle does.  Kuegle teaches a carrier that comprises at least one emergency stop button, 4, arranged on the supporting mechanism and located outside of the supporting mechanism.
It would have been obvious to one of ordinary skill in the art to combine the emergency stop button of Kuegle in order to enable the carrier to be shut off quickly in case of emergency.
	
Regarding claim 18 are, claim is rejected as above.
 
Allowable Subject Matter
Claims 5, 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 6, 15, and 16, the prior art does not teach the lifting driving member as claimed.  The best prior art, Ye, teaches a lifting driving member with pulleys and a belt, not the driving member as claimed.  It would not have been obvious to one of ordinary skill in the art to modify the prior art to teach the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



8 November 2022